Hagarty, Adel and Taylor, JJ., concur; Carswell and Johnston, JJ., concur in the reversal but dissent as to dismissal *746of complaint and vote for a new trial, with the following memorandum: The court erred in its charge in respect of the duty owing to a licensee, as compared with an invitee. There was proof of an act of affirmative negligence if plaintiff’s story be credited that defendant’s employee directed and required plaintiff to use the elevator, hence furnishing a basis for liability on the theory that plaintiff was a licensee.,